IN THE COURT OF APPEALS OF TENNESSEE
                                    AT JACKSON
                                On-Brief August 24, 2001

                     EMM ETT K. DU NLA P v. N ANC Y DA VIS, ET AL.

                   A Direct Appeal from the Circuit Court for Hardeman County
                     No. 9370   The Honorable Jon Kerry Blackwood, Judge


                       No. W2001-00894-COA-R3-CV - Filed October 18, 2001


       Plaintiff-inmate, acting pro se, filed a petition for writ of certiorari to review a judgment of
the general sessions court dismissing his case. The trial court denied plaintiff’s petition and he
appeals. We affirm.

     Tenn.R.App.P. 3; Appeal as of Right; Judgment of the Circuit Court Affirmed and
                                       Remanded

W. Frank Crawford, P.J., W.S., delivered the opinion of the court, in which ALAN E. HIGHERS, J. and
DAVID R. FARMER , J., joined.

Emmett K. Dunlap, Pro Se

Tom Anderson, Jackson, For Appellees, Nancy Davis, et al

                                                     OPINION

        Plaintiff, Emmett K. Dunlap, appeals the trial court’s order denying his petition for writ of
certiorari. The only issue for review is whether the trial court erred in denying the petition.

        On March 13, 20 01, pla intiff filed h is petitio n for writ of certiorari in the Circuit Court of
Hardeman County naming as defendants Nancy Davis, et al1 and General Sessions Court for
Hardeman County, Tennessee. Although the petition is somewhat incoherent and disjointed, we
perceive that it alleges that plaintiff previously filed a suit in general sessions court against defendant
Davis concerning a dispute involving his inmate account statement. It appears that the general
sessions suit was dismissed, and, according to plaintiff’s brief, it appears that the dismissal occurred
on March 12, 2000.
        The record reflects that no appearance was made by the defendants in the case at bar, and the
trial court entered an order dismissing the petition on March 22, 2001. Although plaintiff sets out


         1
            The petition does not describe the status of this defendant, but the address given for the defendant indicates
that she is in someway connected with Whiteville Correctional Facility at Whiteville, Tennessee.
two issues for review in his brief, we perceive the issue to be as stated: “Whether the trial court erred
in dismissing the petition for writ of certiorari.”

         We should first commen t on plaintiff’s ple adings and the brief filed in this court. As we have
previously noted the pleadings are very difficult to understand and the same holds true for plaintiff’s
brief. While parties who represent themselves are en titled to fair and equal treatment, they are not
excused from comp lying with appl icable sub stantive an d proced ural law. See Irvin v. City of
Clarksville, 767 S.W .2d 649 (T enn. Ct. Ap p. 1988). Pro se litigants are entitled to the same
liberality of construction with regard to their pleading that any litigant is afforded, pursuant to
Tennessee Rules of Civil Procedure. In our review of the trial court’s pro ceeding, we have attempted
to give great liberality to plaintiff’s pleadings.

         The writ of certiorari is an extraordinary remedy whose issuance is within the discretion of
the trial court, and it is not available as a matter of right. Robinson v. Traughber, 13 S.W.3d 361
(Tenn. Ct. A pp. 1999 ).

        Unless we find an abuse of discretion by the trial court, we must affirm. The abuse of
discretion “standard requires us to consider (1) wh ether the decision has a su fficient evidentiary
foundation, (2) whether the trial court correctly identified and properly applied the appropriate legal
principles, and (3) whether the decision is within the range of acceptable alternatives.” State ex rel.
Vaughn v. Kaatrude, 21 S.W.3d 24 4, 248 (Tenn. Ct. Ap p. 2000).

        In plaintiff’s general sessions suit, he was afforded the absolute the right to appeal the general
sessions judgment within ten (10 ) days of the rendition thereof for a trial de novo in the circuit court.
T.C.A. § 27-5-108 (a)(c) (2000). Therefore, he resorts to a petition for writ of certiorari to as a
substitute for appeal. Certiorari cannot be resorted to as a substitute for appeal except when a case
is made in the petition that the appeal was defeated by either (1) by the oppressive or erroneous act
of the court, (2) by the willful or negligent act of the clerk, (3) by the contrivance or procurement of
the adverse party; (4) by inevitable accident, or (5) by the blameless misfortune of the petitioner.
McMurry v. Milan, 32 Tenn. 176 (18 52); Uselton v. Price, 41 Tenn. App. 134, 292 S.W.2d 788
(1956); General Mo tors Acceptance C orp. v. Dennis, 675 S.W.2d 4 89 (Tenn. Ct. App . 1984).

        In the instant case, plaintiff has made no allegation as to why his right of appeal for a trial de
novo was defeated. Conside ring the length of time between the dismissal of his general sessions case
and filing a petition for writ of certiorari, plaintiff’s lack of diligence might be involved. If so, then
neglect on the part of petitioner is not a ground to grant the writ of ce rtiorari. See General Motors
Acceptance Corp. v. Dennis, supra at 491.

        Acco rding ly, the trial court’s order denying plaintiff’s petition for writ of certiorari is
affirmed. The case is remanded to the trial court for such further procee dings as may b e nece ssary.
Cost s of ap peal a re asse ssed agains t the p etitio ner/a ppel lant, E mme tt K. D unla p, and his su rety.




                                                     -2-
__________________________________________
W. FRANK CRAWFORD, PRESIDING JUDGE, W.S.




 -3-